IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. WR-88,634-01 & 88,634-02


                             EX PARTE BERT VILLA, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
               CAUSE NO. 2014CR1598 IN THE 186TH DISTRICT COURT
                             FROM BEXAR COUNTY


       Per curiam.

                                            ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of repeated

violation of a court order or bond condition and sentenced to eight years’ imprisonment. His sentence

was probated for six years. The Fourth Court of Appeals dismissed his appeal. Villa v. State, No. 04-

18-00192-CR (Tex. App.—San Antonio May 16, 2018) (not designated for publication).

       On July 18, 2018, we denied the -01 application. We now withdraw that denial on our own

motion and dismiss the -01 application. When Applicant filed the -01 application in Bexar County,

his conviction was not final and we lacked jurisdiction. Ex parte Renier, 734 S.W.2d 349, 351 (Tex.
                                                                                               2

Crim. App.1987). We also dismiss the -02 application because Applicant’s conviction is not final.

Id.



Filed: October 24, 2018
Do not publish